         Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 1 of 7




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO


 FEDERICO PAZ,
                                                Case No. 1:21-cv-00210-DCN
                      Plaintiff,
                                                INITIAL REVIEW ORDER
 vs.                                            BY SCREENING JUDGE

 STATE OF IDAHO, C.C. DET. SGT.
 TOM EVANS, C.C. DET. SGT.
 SANTOS GARZA JR., JUDGE
 DENNIS E. GOFF, FORMER
 SHERIFF GEORGE NOURSE, and
 FORMER C.C. DEPUTY JOSE
 RODRIGUEZ,

                      Defendants.


       Pending before the Court is Plaintiff Federico Paz’s civil rights action, in which he

has filed various pleadings. Dkts. 1, 8, 14. The Court is required to review in forma pauperis

complaints seeking relief against a governmental entity or an officer or employee of a

governmental entity to determine whether summary dismissal is appropriate. 28 U.S.C. §

1915. The Court must dismiss a complaint or any portion thereof that states frivolous or

malicious claim, that fails to state a claim upon which relief may be granted, or that seeks

monetary relief from a defendant who is immune from such relief. 28 U.S.C. §

1915(e)(2)(B). After reviewing the filings in this case, the Court has determined that it will

dismiss Plaintiff’s entire case with prejudice for the reasons that follow.

                       REVIEW OF AMENDED COMPLAINT

       As a preliminary matter of housekeeping, the Court notes Plaintiff mistakenly


INITIAL REVIEW ORDER BY SCREENING JUDGE - 1
         Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 2 of 7




designated the Amended Complaint he filed in Case No. 1:21-cv-00201-DCN to also be

filed in this action. Dkt. 14. The same pleading cannot be pursued in two different actions.

Therefore, the Court has reviewed that Amended Complaint in that action, and will review

Plaintiff’s previously-filed Amended Complaint (Dkt . 8) in this action.

   1. Screening Requirement

       The Court must review complaints filed by prisoners seeking relief against a

governmental entity or an officer or employee of a governmental entity to determine

whether summary dismissal is appropriate. The Court must dismiss a complaint or any

portion thereof that states a frivolous or malicious claim, fails to state a claim upon which

relief may be granted, or seeks monetary relief from a defendant who is immune from such

relief. 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b).

   2. Pleading Standard

       A complaint must contain “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A complaint fails to state a claim for

relief under Rule 8 if the factual assertions in the complaint, taken as true, are insufficient

for the reviewing court plausibly “to draw the reasonable inference that the defendant is

liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[D]etailed

factual allegations” are not required, but a plaintiff must offer “more than ... unadorned,

the-defendant-unlawfully-harmed-me accusation[s].” Id. (internal quotation marks

omitted). If the facts pleaded are “merely consistent with a defendant’s liability,” or if there

is an “obvious alternative explanation” that would not result in liability, the complaint has

not stated a claim for relief that is plausible on its face. Id. at 678, 682 (internal quotation


INITIAL REVIEW ORDER BY SCREENING JUDGE - 2
         Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 3 of 7




marks omitted).

       The Ninth Circuit has determined that a case or claim “is frivolous if it is of little

weight or importance: having no basis in law or fact.” See Andrews v. King, 398 F.3d 1113,

1121 (9th Cir. 2005) (internal citations and punctuation omitted). That includes allegations

that have no basis in law or fact and can be described as “fanciful,” “fantastic,” or

“delusional.” See Denton v. Hernandez, 504 U.S. 25, 32-33 (1992).

       A complaint should not be dismissed without leave to amend unless it is clear that

the complaint’s deficiencies cannot be cured. See Lopez v. Smith, 203 F.3d 1122, 1130-31

(9th Cir. 2000).

       Title 28 U.S.C. § 1915(g) provides: “In no event shall a prisoner bring a civil action

or appeal a judgment in a civil action or proceeding under this section if the prisoner has,

on 3 or more prior occasions, while incarcerated or detained in any facility, brought an

action or appeal in a court of the United States that was dismissed on the grounds that it is

frivolous, malicious, or fails to state a claim upon which relief may be granted, unless the

prisoner is under imminent danger of serious physical injury.

   3. Factual Background

       Important to the background of Plaintiff’s allegations here are the facts underlying

Plaintiff’s criminal conviction for which he remains incarcerated. Reviewing the outcome

of Plaintiff’s jury trial on appeal in his criminal case, the Idaho Supreme Court recounted

the facts as follows:

                     On August 29, 1987, Federico Paz encountered Gerry
              Bright (the victim) and two of his companions, Randall Gould
              and Larry Page, in a restaurant.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 3
         Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 4 of 7




                      Events led to a verbal exchange between Bright and Paz.
               Bright then continued eating at a table in the restaurant with his
               companions.

                      After finishing his breakfast, Paz left the restaurant,
               secured a semi-automatic weapon from his friend's motor
               vehicle, sent his friend away so he would not be implicated,
               and some minutes later returned to the restaurant. Paz
               approached the table where Bright, Gould and Page were
               seated, concealing the weapon as he approached.

                      At close range, Paz opened fire with the weapon, killing
               Bright and seriously wounding Gould and Page. After
               emptying the weapon, Paz attempted to flee, but was stopped
               and disarmed by the wounded Gould.

                      Paz was taken into custody and subsequently charged
               with first degree murder.

State v. Paz, 798 P.2d 1, 7 (1990), overruled on other grounds by State v. Card, 825 P.2d

1081 (1991).

       Plaintiff was convicted of first degree murder and sentenced to death. He has filed

seven federal habeas corpus petitions in federal court. Plaintiff’s first petition, in Case No.

93-cv-00132-WFN, was dismissed with prejudice after the parties entered into a stipulation

disposing of all claims and agreeing that Plaintiff would be resentenced from death to a life

sentence. See Exhibit A to Order in Case No. 02-cv-00312-MHW, Dkt. 10.

       In this action, Plaintiff alleges:

                       Judge Dennis E. Goff was in the kitchen on August 29th
               of 1987 when the incident took place that led to my consequent
               arrest. DA Richard Harris was behind me as I sat in the first
               table of the third row. George Nourse and Santos Garza Jr.,
               were naked running around the dining room and twice came to
               my left and Santos said, “We are the people in the restaurant.”
               Both Santos and George were armed. There was no blood or


INITIAL REVIEW ORDER BY SCREENING JUDGE - 4
         Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 5 of 7




              bullet casing anywhere on the floor. The gun was a .25 cal.
              Handgun that had blanks. The doctor who testified said he took
              two slugs out of the heart and yet had four half inch thick and
              bent at one half of an inch and three inchs long that appear to
              be .410 sluggs of a shot gun that no one examine nor question
              the doctor.

                     Tom Evans was the one who shot people at his
              grandfather’s fields along Hyw 30 and Hwy 44 because the
              Mexican’s release excrement outside who were working in his
              Grandfather Kruger’s farm who up to 1990 contracted with
              Crookham Co. and Jose Rodriguez saw Tom kill people yet
              Jose befriended Tom. The killings were mostly in 1965-68.
              George Nourse gave Tom Evans a gun in the Spring of 1985
              that he said he was to kill me with. Tom even carried the gun
              at work as we both worked for Crookham Co. Tom came to Id.
              St. Corr. Inst. in the Spring of 1988 with a shot-gun want to kill
              me inside the cell as he stood on the tier, C-Tier of Bldg. #8 on
              a weekend.

Dkt. 8, p. 4 (verbatim).

   4. Discussion

       A comparison of the facts from Plaintiff’s criminal case with those alleged in the

civil rights complaint in this action show that Plaintiff has mixed fact and delusion. The

law enforcement officers (allegedly unclothed) and judicial officers were not present when

Plaintiff shot the victims in 1987, but each played a role in his criminal investigation and

court case. Plaintiff specifically requests consequential damages in the sum of $800,000

and punitive damages in the same amount from each Defendant. The Court concludes that

the allegations of the Complaint are frivolous, fanciful, and delusional. They closely

resemble the facts Plaintiff alleged in one of his successive habeas corpus petition actions,

Case No. 1:20-cv-00013-BLW, where Plaintiff asserted:

                     At the restaurant was DA Richard Harris, former sheriff


INITIAL REVIEW ORDER BY SCREENING JUDGE - 5
         Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 6 of 7




               George Nourse, armed and naked along with Santos Garza who
               was armed and naked saying “we are the people in the
               restaurant.” Also, Judge Dennis Goff who was in the kitchen.

                      While I was at the stand Santos Garza and Mando
               Garcia were both naked and threatening to make sure I didn’t
               say nothing about Dee Nourse.

                      George Nourse, who used to be sheriff, was at the
               doorway naked hitting my mother-of-God Delfina Rodriguez,
               with the butt of his gun on the head, of the court room then
               came in and leaned against the west wall.

                * * *

                      The doctor who testify prejudice the mind of the jury by
               lying that he took slug out of victim and he had no shotgun
               slugs and he had four two inch long slugs, nothing like a .25
               cal.

Dkt. 2, pp. 2-5 in that case (verbatim).

       Here, it is clear that Plaintiff can do nothing to cure the deficiencies of the Complaint

because of the frivolous nature of the allegations. Therefore, leave to amend will not be

granted. This entire lawsuit will be dismissed on the basis of frivolousness.

                                           ORDER

       IT IS ORDERED:

   1. Plaintiff’s (second) Amended Complaint (Dkt. 14) and second Application to

       Proceed in Forma Pauperis (Dkt. 9) are STRICKEN as an unauthorized duplications

       of the Amended Complaint and Application filed in his other pending civil rights

       case.

   2. Plaintiff’s Amended Complaint (Dkt. 8) and this entire action are DISMISSED with

       prejudice on the grounds of frivolousness.


INITIAL REVIEW ORDER BY SCREENING JUDGE - 6
       Case 1:21-cv-00210-DCN Document 16 Filed 09/01/21 Page 7 of 7




  3. Plaintiff’s pending motions regarding service, filing of papers, and consolidation of

     actions (Dkts. 5, 11, 12, 13) are DENIED as MOOT.

  4. Plaintiff Federico Paz is issued a strike under 28 U.S.C. § 1915(g) for filing a

     complaint containing claims that are frivolous.

  5. Plaintiff shall file nothing further, and the Clerk of Court shall accept nothing further

     for filing from Plaintiff, in this closed case, with the exception of a notice of appeal.

     Plaintiff is advised that any attempted filings will not be filed and not be returned to

     him.


                                                 DATED: September 1, 2021


                                                 _________________________
                                                 David C. Nye
                                                 Chief U.S. District Court Judge




INITIAL REVIEW ORDER BY SCREENING JUDGE - 7
